 329 NLRB No. 70NOTICE:  This opinion is subject to formal revision before publication in theBoard volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.Le Club, Inc. and Local 100, Hotel Employees andRestaurant Employees International Union,AFLŒCIO. Case 2ŒCAŒ29433October 15, 1999DECISION AND ORDERBY CHAIRMAN TRUESDALE AND MEMBERS FOX ANDBRAMEUpon a charge filed by the Union on May 30, 1996,the General Counsel of the National Labor RelationsBoard issued a complaint on April 30, 1999, against Le
Club, Inc., the Respondent, alleging that it has violated
Section 8(a)(1) and (5) of the National Labor Relations
Act.  Although properly served copies of the charge and
complaint, the Respondent failed to file an answer.On September 13, 1999, the General Counsel filed aMotion for Summary Judgment with the Board.  OnSeptember 15, 1999, the Board issued an order transfer-ring the proceeding to the Board and a Notice to ShowCause why the motion should not be granted.  The Re-spondent filed no response.  The allegations in the mo-tion are therefore undisputed.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentSections 102.20 and 102.21 of the Board™s Rules andRegulations provide that the allegations in the complaintshall be deemed admitted if an answer is not filed within
14 days from service of the complaint, unless good cause
is shown.  In addition, the complaint affirmatively notes
that unless an answer is filed within 14 days of service,all the allegations in the complaint will be consideredadmitted.  Further, the undisputed allegations in the Mo-tion for Summary Judgment disclose that the Region, byletter dated May 18, 1999, notified the Respondent that
unless an answer were received by June 1, 1999, a Mo-tion for Summary Judgment would be filed.In the absence of good cause being shown for the fail-ure to file a timely answer, we grant the General Coun-sel™s Motion for Summary Judgment.On the entire record, the Board makes the followingFINDINGS OF FACTI.  JURISDICTIONAt all material times, the Respondent, a corporation,with an office and place of business in  New York, NewYork, has been engaged in the business of operating a
private club and restaurant.  During the calendar year
preceding the issuance of the complaint, the Respondent,
in the course and conduct of its business, derived gross
revenues in excess of $500,000 and purchased and re-ceived goods valued in excess of $5000 directly fromsuppliers located outside the State of New York.  We
find that the Respondent is an employer engaged in
commerce within the meaning of Section 2(2), (6), and
(7) of the Act and that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act.II.  ALLEGED UNFAIR LABOR PRACTICESThe following employees of the Respondent, the unit,constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b) of theAct:All dining room, kitchen and bar employees employedby the Employer, excluding all other employees, pro-fessional employees, supervisors and guards as definedin the Act.Since about November 1, 1990, and at all materialtimes, the Union has been the designated exclusive col-lective-bargaining representative of the unit and sincethat time the Union has been recognized as such repre-sentative by the Respondent.  This recognition has beenembodied in successive collective-bargaining agree-ments, the most recent of which was effective from No-vember 1, 1993, to October 31, 1995.At all material times, based on Section 9(a) of the Act,the Union has been the exclusive collective-bargainingrepresentative of the unit.The parties™ 1993Œ1995 collective-bargaining agree-ment requires that the Respondent make contributions tothe Hotel Employees and Restaurant Employees Interna-tional Union Welfare (and pension) Funds for the pur-pose of providing health and welfare (and pension) bene-fits, under the Hotel Employees and Restaurant Employ-ees International Union Welfare (and pension) Plans orsuch new merged or consolidated plan as may be adopted
by the trustees.  From on or about January 1,  until about
June 1, 1996, the Respondent failed and refused to make
contributions to the Union™s insurance trust fund and the
Union™s pension fund on behalf of the unit employees as
required by the provisions of the 1993Œ1995 collective-
bargaining agreement.These subjects relate to wages, hours, and other termsand conditions of the unit and are mandatory subjects forthe purposes of collective bargaining.  The Respondentengaged in the conduct described above without priornotice to the Union and without affording the Union an
opportunity to bargain with the Respondent with respect
to this conduct.CONCLUSION OF LAWBy the acts and conduct described above, the Respon-dent has failed and refused and is failing and refusing tobargain collectively with the representative of its em-ployees, and has thereby engaged in unfair labor prac- DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2tices affecting commerce within the meaning of Section8(a)(1) and (5) and Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, we shall order it to cease anddesist and to take certain affirmative action designed toeffectuate the policies of the Act.  Specifically, having
found that the Respondent has violated Section 8(a)(1)
and (5) of the Act by failing and refusing, since on or
about January 1, and until about June 1, 1996, to make
contributions to the Union™s insurance trust fund and the
Union™s pension fund on behalf of the unit as required by
the provisions of the 1993Œ1995 collective-bargaining
agreement, we shall order the Respondent to make whole
its unit employees by making all contractually required
contributions to the Union™s insurance trust fund and the
Union™s pension fund, including any additional amountsapplicable to such delinquent payments as determinedpursuant to Merryweather Optical Co., 240 NLRB 1213,1216 fn. 7 (1979).  In addition, the Respondent shall re-imburse unit employees for any expenses ensuing fromits failure to make the required contributions, as set forth
in Kraft Plumbing & Heating, 252 NLRB 891 fn. 2(1980), enfd. 661 F.2d 940 (9th Cir. 1981), such amountsto be computed in the manner set forth in Ogle Protec-tion Service, 183  NLRB 682 (1970), enfd. 444 F.2d 502(6th Cir. 1971), with interest as prescribed in New Hori-zons for the Retarded, 283 NLRB 1173 (1987).1ORDERThe National Labor Relations Board orders that theRespondent, Le Club, Inc., New York, New York, itsofficers, agents, successors, and assigns, shall1.  Cease and desist from(a)  Failing and refusing, since on or about January 1,until about June 1, 1996, to make contributions to theUnion™s insurance trust fund and the Union™s pension
fund on behalf of the unit as required by the provisions
of the 1993Œ1995 collective-bargaining agreement.(b)  In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2  Take the following affirmative action necessary toeffectuate the policies of the Act.(a)  Make the contractually required contributions tothe Union™s insurance trust fund and the Union™s pensionfund on behalf of the unit as required by the provisions
of the 1993Œ1995 collective-bargaining agreement that
were not made from about January 1, until about June 1,
1996, as set forth in the remedy section of this decision.
                                                       1  To the extent that an employee has made personal contributions toa fund that are accepted by the fund in lieu of the employer™s delin-quent contributions during the period of the delinquency, the respon-dent will reimburse the employee, but the amount of such reimburse-ment will constitute a setoff to the amount that the respondent other-wise owes the fund.(b)  Make whole the unit employees for any loss ofbenefits or expenses ensuing from its failure to make thecontractually required contributions to the funds from
about January 1, until about June 1, 1996, as set forth in
the remedy section of this decision.(c)  Preserve and, within 14 days of a request, makeavailable to the Board or its agents for examination andcopying, all payroll records, social security payment rec-ords, timecards, personnel records and reports, and allother records necessary to analyze the amount of back-pay due under the terms of this Order.(d)  Within 14 days after service by the Region, post atits facility in New York, New York, copies of the at-tached notice marked ﬁAppendix.ﬂ2  Copies of the notice,on forms provided by the Regional Director for Region2, after being signed by the Respondent™s authorized
representative, shall be posted by the Respondent andmaintained for 60 consecutive days in conspicuousplaces including all places where notices to employees
are customarily posted.  Reasonable steps shall be taken
by the Respondent to ensure that the notices are not al-tered, defaced, or covered by any other material.  In theevent that, during the pendency of these proceedings, the
Respondent has gone out of business or closed the facil-ity involved in these proceedings, the Respondent shallduplicate and mail, at its own expense, a copy of the no-tice to all current employees and former employees em-ployed by the Respondent at any time since January 1,1996.(e)  Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken tocomply.Dated, Washington, D.C.  October 15, 1999John C. TruesdaleChairmanSarah M. Fox,MemberJ. Robert Brame III,  Member(SEAL)          NATIONAL LABOR RELATIONS BOARD                                                       2  If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.ﬂ LE CLUB, INC.3APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we violated theNational Labor Relations Act and has ordered us to post and abide
by this notice.WE WILL NOT fail and refuse to make contractually re-quired contributions to the Union™s insurance trust fundand the Union™s pension fund on behalf of our unit em-ployees.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL make the contractually required contributionsto the Union™s insurance trust fund and the Union™s pen-sion fund on behalf of our unit employees that were notmade from about January 1, until about June 1, 1996.WE WILL make our unit employees whole for any lossof benefits or expenses ensuing from our failure, fromabout January 1, until about June 1, 1996, to make the
contractually required contributions to the funds, pursu-ant to our 1993Œ1995 agreement with the Union, withinterest.LE CLUB, INC.